Citation Nr: 1545454	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-31 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for sciatica.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to service connection for flu type A, to include as secondary to service-connected disability.

5.  Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative disc disease at L4-5.

6.  Entitlement to a compensable rating for history of bronchitis.
(The claim for retroactive educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) is the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran presented testimony during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.  In April 2015, the Veteran submitted a motion to correct his travel Board hearing transcript.  In September 2015, the Board responded to the motion and corrected the transcript in accordance with 38 C.F.R. § 20.716 (2015).  

At the hearing, the Veteran submitted additional evidence along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the appeal.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 2008 rating decision, the RO denied claims for service connection for sciatica and bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision.  New and material evidence was not received regarding these claims in the year after the decision was issued.

2.  Regarding the claims for service connection for sciatica and bilateral conjunctiva pinguecula with history of right cornea abrasion, the evidence associated with the claims file subsequent to the RO's October 2008 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

3.  Flu type A was not manifest during service and is not otherwise related to service.

4.  Flu type A is not caused or aggravated by a service-connected disease or injury.

5.  The Veteran's service-connected lumbar strain with degenerative disc disease, L4-5, has been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.

6.  The Veteran's service-connected history of bronchitis is manifested by FEV-1 of as low as 60 percent predicted and requires daily use of inhalational bronchodilator therapy.

CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for sciatica and bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision, is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

 2.  New and material evidence has not been received to reopen the claim of service connection for sciatica.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  New and material evidence has not been received to reopen the claim of service connection for bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Flu type A was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for a rating in excess of 10 percent for lumbar strain with degenerative disc disease L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2015).  

6.  The criteria for a rating of 30 percent for history of bronchitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for service connection, the claims for increased rating and the claims to reopen, in October 2011 and February 2012 letters, the RO notified the Veteran of the evidence needed to substantiate the claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all identified and available private treatment records.

The Veteran was also provided with VA examinations in August 2012 pertaining to his lumbar spine and respiratory disabilities.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 

With respect to the claim for service connection for flu type A, the Board acknowledges that the Veteran was not afforded a VA examination to determine the etiology of the claimed disability.  For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service or with a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.

Here, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  There is no competent evidence that otherwise indicates possible relationships to service or to service-connected disability.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Further, as will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claims for service connection for sciatica and bilateral conjunctiva pinguecula with a history of right cornea abrasion.  Thus, no examinations or nexus opinions are required as to these claims.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran also presented testimony at a hearing in February 2015.  During the hearing, the Acting Veterans Law Judge clarified the issues and explained the basis for granting service connection, rating disabilities and reopening claims.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Acting Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Application to Reopen

The RO denied the Veteran's claims for service connection for sciatica and bilateral conjunctiva pinguecula with a history of right cornea abrasion, claimed as bilateral eye condition with blurred vision in an October 2008 rating decision.  At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records and reports of June 2008 VA examinations.

The RO denied the claim for service connection for sciatica, noting that the Veteran's service treatment records showed no evidence of a diagnosis of sciatica, and the June 2008 VA examiner noted that motor and sensory functions of the lower extremities were normal.  Therefore, service connection was denied, as the condition was not shown to have been incurred in service and there were no objective findings on the examination.

With regard to the claimed bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision, the RO also denied the claim, finding that the condition was not shown to have been incurred in service.  In so finding, the RO noted that while service treatment records showed that he was seen for complaints of blurred vision following a football game in February 1988, and for complaint of right eye injury and refractive error, there was no evidence of treatment or diagnosis of bilateral pinguecula.  

The Veteran was notified of the October 2008 rating decision and of his appellate rights in an October 2008 letter.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  That decision thus became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

The Veteran requested that VA reopen the previously denied claims of service connection in July 2011 and January 2012.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the October 2008 rating decision, the newly-received evidence includes a VA examination pertaining to the Veteran's lumbar spine dated in August 2012, various private treatment records, various written statements from the Veteran, and the Veteran's February 2015 Board hearing testimony.

With respect to the claimed bilateral conjunctiva pinguecula with history of right cornea abrasion, none of the newly-received evidence private treatment records reflects diagnosis or treatment of a bilateral eye disability.  

In various submitted statements and during the Veteran's February 2015 Board hearing, he testified that he initially injured his eye in service when the windows were replaced in his building and he got dust and asbestos in the eye.  He reported that he had brown spots in the eye.

The Veteran has also submitted an asbestos inspection report from a building in Camp Lejeune where he claims he was exposed to asbestos.  

As to the inspection report, it not specific to the Veteran's claim, nor does it suggest that, even if the Veteran was exposed to asbestos in service, that he has a bilateral eye disability related to the exposure.  For these reasons, the Board finds that it is not new and material.

The Board also finds that the Veteran's contentions as to onset of eye disability in service related to exposure to asbestos in dust are not new and material.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier).  In support of his prior claim, on VA examination in 2008, the Veteran related the onset of his eye symptoms when he walked by a window being replaced and dust and asbestos flew into his right eye, and he was treated for corneal abrasion.  Accordingly, these statements are cumulative and redundant of evidence previously of record.

In sum, the Veteran has not submitted new and material evidence documenting a current eye disability related to his in-service complaints or asbestos exposure, or otherwise suggesting a relationship between currently diagnosed eye disability and his active service.  Stated differently, at the time of the prior decision there was evidence of current disability but no evidence of in-service disease or injury or of a nexus to service other than the Veteran's lay opinion.  The newly-submitted evidence is cumulative in nature and does not address these deficiencies.

With regard to the claimed sciatica, the newly-received treatment records include private physical therapy records dated in 2009 documenting pain in the lumbar spine radiating down to the left leg, hamstring, and gluts.  However, these records also reflect diagnosis of lumbago (low back pain).  There is no indication of diagnosis of sciatica or disability involving the sciatic nerve.

The Veteran was also afforded a VA examination in August 2012.  That examiner indicated that testing of the lower extremities yielded normal findings and that radiculopathy with involvement of the sciatic nerve was not present.  The examiner diagnosed lumbar strain with degenerative disc disease.  

During the Veteran's Board hearing, he testified that his sciatica was incurred in service as a result of a motor vehicle accident.  He indicated that his "whole back [was] pulled" and that he had a big bulge in his neck.  He indicated that his physical therapist provided an exercise plan where he used a rope around his foot, laid on his stomach, and stretched out his entire spine.  In various written statements, the Veteran reported that the accident caused a strained left neck, strained muscles up and down his back, a strained right leg, and numbness in his right foot.

In sum, the newly-received evidence is cumulative of prior evidence of record that demonstrated complaints of pain involving the spine and lower extremities, but with no indication of diagnosis of sciatica or related disability.  The 2012 VA examiner indicated that a lower extremity examination was normal and there was no pathology identified at that time.  The Veteran's statements and Board hearing testimony, likewise do not establish disease or injury related to the leg complaints.  The Board observes that the Veteran likewise complained of sciatica and radiating pain on VA examination in 2008 related to his prior claim.

Finally, to the extent that the Veteran relates his complaints of sciatica to the "entire spine" the Board observes that service-connection is in effect for lumbar strain with degenerative disc disease and degenerative disc disease of the cervical spine, and these statements do not serve to reopen his claim as he is already service-connected for pain stemming from the cervical and lumbar spine.

Accordingly, the Board finds that this new evidence is cumulative and redundant of evidence previously of record and does not relate unestablished fact necessary to substantiate the claim for service connection for sciatica.

Thus, the claims for service connection for sciatica and bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision are not reopened.

III.  Service Connection

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The Veteran contends that he is entitled to service connection for flu type A, as he alleged during his Board hearing that the condition is related to service or to his service-connected bronchitis, as his bronchitis made him more susceptible to the flu.

The Veteran's service treatment records do not reflect diagnosis or treatment of the flu.  A December 1991 report reflects complaints of nasal congestion and cold sweats.  He was assessed with upper respiratory infection.  In 1993 he was seen for nasal congestion and assessed with an upper respiratory infection, viral, with pharyngitis.  In May 1994, he was seen for complaints of congestion, sore throat, diarrhea, and malaise and was assessed with viral syndrome.  He was seen with a diagnosis of acute bronchitis and upper respiratory infection in December 2006.  In April 2007, the condition was noted to have resolved with some residual reactive airway disease on occasion.

Post-service treatment records include a February 2011 report noting complaint of cough with congestion, sinus pain and pressure, and nausea for 1 week.  The treatment provider indicated that testing was positive for flu type A.  A week later, he reported that his fever had improved, but he still stayed in bed and rested and experience cough.

Continued treatment records do not document any complaint, treatment, or diagnosis related to the flu.

In this case, the Board questions whether the Veteran has any current residual disability related to flu type A noted in February 2011, though the Veteran filed a claim for service connection for flu type A shortly thereafter.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that a diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board).  

Regardless, there is no evidence that any current residual disability related to the flu type A had onset in service or is otherwise related to service.  The service treatment records are silent for complaint or diagnosis of the flu.  While the Veteran was treated for viral infection on a few occasions, there is no indication of a chronic disability as a result.  To the extent that the Veteran was assessed with acute bronchitis, he is already service connected for this disability, as discussed below in greater detail.

Moreover, none of the treatment records report indicates a relationship between the Veteran's flu type A and his service.

With regard to the claim for service connection on a secondary basis, there is likewise no indication of a relationship between the Veteran's flu type A and his service-connected disabilities, to specifically include bronchitis.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has flu type A related to service or his service-connected bronchitis, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, the Veteran has not reported a contemporaneous diagnosis of a chronic disability or symptoms supporting a later diagnosis of a chronic disability.  The Veteran has also not relayed any permanent residual of his previous flu and is not competent to relate the flu diagnosed prior to his claim to his military service.  

For the foregoing reasons, the Board concludes that service connection for flu type A, to include as secondary to service-connected disability, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Increased Rating

The Veteran also contends that he is entitled to an increased rating for his lumbar strain with degenerative disc disease of the lumbar spine and bronchitis disabilities.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, as discussed below, the disabilities have not significantly changed and uniform evaluations are warranted.

In all cases where the Veteran's symptoms do not arise to the level of the minimum compensable rating, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

A. Lumbar Spine

The Veteran's lumbar strain is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He filed the instant claim for increased rating in July 2011.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

An October 2011 private treatment report from Suncoast Medical reflects that the Veteran presented with complaint of back pain, and he noted that his back went out a few days prior.  The treatment report noted tenderness to palpation and full range of motion.  He was assessed with low back pain and prescribed Flexeril.  

On VA QTC examination in August 2012, the Veteran reported that he had to perform stretches for his back every day just to warm up his tendons and muscles.  He endorsed flare-ups of spine pain that occurred if he overworked his back.  On these occasions, he had to go to the ground in a fetal position to ease the pain.

Objectively, range of motion testing revealed flexion to 80 degrees and extension to 20 degrees, each with pain at the endpoint of range of motion.  Right and left lateral flexion was each to 30 degrees with no objective evidence of painful motion.  Right lateral rotation was to 20 degrees with pain at the endpoint of range of motion, and left lateral rotation was to 30 degrees with no objective evidence of painful motion.  Upon 3 repetitions of range of motion, there was no loss of range of motion in degrees.  The examiner indication that functional loss and/or functional impairment on repetitive use testing included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.

The examiner noted that the Veteran did not have localized tenderness or pain to palpation for the joints and/or soft tissues of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.

Testing of the lower extremities revealed normal muscle strength with no muscle atrophy, normal reflexes and normal sensation.  A straight leg raising test was negative bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings relate to the thoracolumbar spine identified.

The examiner also noted that the Veteran did not have intervertebral disc syndrome with incapacitating episodes.  He did not use any assistive devices.  Gait and posture was within normal limits.

The examiner diagnosed lumbar strain and lumbar degenerative disc disease, L4-L5.  With respect to functional impact, the examiner noted that the disability caused limitations on lifting, bending, pushing, pulling, and running.  

On private treatment at Med First Immediate Care and Family Practice, the Veteran endorsed back pain and noted that his back would sporadically spasm and lock up, which was why he had been prescribed Flexeril.  Objectively, there was normal muscle strength and tone.  There were no contractures, malalignment, or bony abnormalities.  There was no tenderness and movement of all extremities was normal.  Gait and station was normal.  Sensation was grossly intact and deep tendon reflexes were 2+ and normal throughout.  

Another January 2015 report from the Med First Immediate Care and Family Practice indicates that he Veteran endorsed back pain.  Objectively, there was normal muscle strength and tone.  There were no contractures, malalignment, or bony abnormalities.  There was limited range of motion on flexion and extension of the back and tenderness of the bilateral paraspinal muscles.  Gait and station were normal.  An assessment of spasm of back muscles was noted.  

During the Veteran's Board hearing, he testified that he experienced daily back pain and inflammation.  He reported that he took Flexeril and stretched to treat his symptoms.  He reported episodes of locking occurring approximately once per month.  The Veteran also noted that he had to get out of the car and stretch when driving long distances.  

In this case, the Veteran's lumbar strain is rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine less 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, or an abnormal gait or abnormal spinal contour have not been shown.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not cause additional limitation of motion due to such symptoms.  While the examiner indicated that the Veteran could have increased pain and decreased range of motion on flare-up, there is nothing in the record to suggest that flexion of the lumbar spine would be the functional equivalent of flexion limited to 60 degrees.  Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board is fully aware of the Veteran's occasional report of radiating pain and numbness of the lower extremities, as well as the report of back pain elicited by left leg straight leg raise on one occasion.  However, neurological examination in 2012 yielded largely normal findings and radiculopathy has not been diagnosed.  In the absence of any diagnosed neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, and in particularly whether a higher rating is warranted based upon incapacitating episodes of intervertebral disc disease.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that he has periods where he cannot perform certain functions due to back pain and that he has to lie down until the pain subsides, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  His statements have been non-specific and fail to establish a greater degree of functional impairment than that contemplated by the currently assigned rating.  The Board finds the medical evidence to be far more probative of the degree of impairment than the Veteran's lay statements.


B.  Bronchitis

Bronchitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.  A 10 percent rating applies for FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 percent predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 percent, or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 66 to 80 percent predicted.  A 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, or DLCO (SB) is 40 to 55 percent predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent predicted, or there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.

As discussed below in further detail, the record reflects a diagnosis of bronchial asthma, though a diagnosis of asthma was not noted on VA examination.  In any event, as any respiratory limitation or pulmonary function testing results caused by a nonservice-connected disability is not clearly distinguishable from the service-connected disability, the Board will resolve reasonable doubt in favor of the Veteran and consider all respiratory findings, including pulmonary function test results as resulting from the service-connected history of bronchitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In that regard, the Board observes that bronchial asthma is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this code, a 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy is needed, or inhalational anti-inflammatory medication is needed.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent predicted, or at least monthly visits to a physician  for required care of exacerbations are necessary, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids are needed.  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, or there is more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immunosuppressive medications is required (oral or parenteral).  

Pursuant to 38 C.F.R. § 4.96, post-bronchodilator results are used in the application of these criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.

Private treatment records from Suncoast Medical include an August 2010 report noting complaint of coughing up polyps, chest congestion and a burning sensation in the chest.  He noted that his current medications included Advair, an inhaler, Claritin, and Flonase.  

A medications list dated in October 2011 reflects that the Veteran was prescribed Advair, Fluticasone nasal spray, and an allergy relief medication consisting of Loratadine and Pseudoephedrine.

A November 2011 treatment report from Onslow Medical Specialties Clinical reflects that the Veteran presented with dry, chronic cough.  He was currently feeling well after being treated for influenza in March 2011.  He denied fever, chills, increased cough, hemoptysis, chest pain, or worsening dyspnea.  He had a small fleck of yellow-green sputum expectorated that morning.  He was given an Advair Diskhaler in past which he used only as needed when he was very sick, and had not used it in several months.  He used an albuterol inhaler infrequently as needed, and the last albuterol inhaler use was several months ago.  After physical examination, an assessment of chronic cough, bronchial asthma possible, was indicated.  

December 2011 PFT (Pulmonary Function Test) studies revealed FVC of 79 percent, FEV-1 of 82 percent, and FEV-1/FVC of 84 percent.  DLCO (SB) was 84 percent.  The examiner noted that there was no obstructive airway defect.  There was moderate ventilatory impairment, based on reduced FVC and FEV-1.  There was significant bronchodilator response suggesting hyperactive airways or bronchial asthma.  There was mild restrictive lung defect.  The lung diffusion capacity was normal.  

In December 2011, the Veteran presented with complaints of asthma and exertional dyspnea.  He described his symptoms as difficulty breathing, a dry cough, and fatigue.  He claimed that his breathing problems started in 2007 when he developed a respiratory tract infection after running in the woods during training.  He claimed that he was very sick at that time with cough productive of green-yellow sputum.  Ever since that time, his breathing had not been the same and he would get short of breath.  The examiner noted that the recent PFT study showed significant airway hyperactivity, highly suggestive of asthma.  He claimed that his breathing was better after taking an Albuterol inhaler.  After physical examination, the treating physician diagnosed bronchial asthma, chronic cough, and exertional dyspnea.  

On VA QTC examination in August 2012, the Veteran reported that his respiratory condition began in 2007.  He reported that he was running in the woods, and the next day began to have tightness in the chest, cough, and fever.  He then began to cough up sputum.  He had tried multiple medications and then was finally placed on inhalers.  Since discharge, he had been seen by pulmonology and had started on medications, which were helping.  He endorsed current symptoms of intermittent fever, dyspnea, and coughing up black "spongy stuff."

The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but did require daily use of inhalational bronchodilator therapy.  He did not require outpatient oxygen therapy.  The examiner further noted that the Veteran did not have any pulmonary conditions including asthma, bronchiectasis, sarcoidosis, lung inflexion, or respiratory failure.  He did not have a history of asthmatic attacks.  

Pulmonary function tests revealed post-bronchodilator findings of FEV-1 of 93 percent predicted, FVC of 95 percent predicted, and FEV-1/FVC of 79.7 percent predicted.  DLCO was not performed as it was not indicated.  The examiner noted that the FEV-1 results most accurately reflected the Veteran's current pulmonary function.

There were no other pertinet physical findings, complications, conditions, signs, or symptoms related to the claimed disability.  A chest x-ray was negative.  

The examiner diagnosed chronic bronchitis.  He noted that the disability caused difficulty breathing and could limit talking in public, acting, or ability to make a public announcement.  

A September 2012 report from Onslow Medical Specialties notes that the Veteran presented with asthma and described difficulty breathing.  He used an Advair Diskhaler and Albuterol inhaler infrequently as needed.  He denied wheezing, dry cough, productive cough, fatigue, fever, child, chest pain, body aches, breathlessness at rest, hemoptysis, hoarseness, and peripheral edema.  After physical examination, he was diagnosed with bronchial asthma.  

In May 2013 the Veteran was seen for complaint of increased cough with hemoptysis.  He claimed that he was coughing one-half to one teaspoon of blood.  He used an Advair Diskhaler and albuterol inhaler as needed.  He was diagnosed with bronchial asthma and hemoptysis, seemed resolved.  

Later in May 2013, the Veteran was seen for difficulty breathing.  He claimed that he was breathing better and denied coughing out purulent sputum, hemoptysis, worsening dyspnea, or chest pain.  He took an Advair Diskhaler and Albuterol inhaler as needed infrequently.  He denied wheezing, dry or productive cough, fatigue, fever, chills, chest pain, breathlessness at rest, or hemoptysis.  An assessment of bronchial asthma bronchitis, appeared resolved, chronic cough, and hemoptysis, resolved, was noted. 

A May 2013 CT (computed tomography) scan of the chest revealed no acute findings.  The pericardial thickening seen previously had reduced in size, suggesting that a portion of the pericardial effusion seen on previous examination was fluid.  There was some residual pericardial thickening focally and possibly some residual fluid, but this could also represent an area of fibrosis focally.  

An October 2013 private treatment report from Onslow Medical Specialists Clinic notes that the Veteran reported that he was breathing better and used an Advair Diskhaler and albuterol inhaler as needed, up to 2 days per week.  He denied fever, chills, chest pain, breathlessness at rest, or hemoptysis.  He was assessed with bronchial asthma.  

In February 2014, the Veteran was seen for follow-up of his asthma and breathing difficulties at the Onslow Medical Specialties Clinic.  He reported that he used an Advair Diskhaler one puff as needed and used Albuterol 2 to 3 times per day as needed.  He used his inhalers more when it was hot outside.  He was diagnosed with bronchial asthma.  

Another February 2014 treatment report from Onslow Medical Specialties indicates that the Veteran presented with a history of asthma and difficulty breathing.  He indicated that he was getting more short of breath after he had temporarily stopped use of a Symbicort inhaler.  He denied fever, chills, hemoptysis, chest pain, purulent sputum, wheezing, productive cough, fever, breathlessness at rest, or hemoptysis.  He was assessed with bronchial asthma and exertional dyspnea.  

A February 2014 PFT study revealed FVC of 62 percent, FEV-1 of 60 percent, and FEV-1/FVC of 80 percent.  DLCO (SB) was 80 percent.  The examiner noted that there was no obstructive airway defect.  There was moderate ventilatory impairment, based on reduced FVC and FEV-1.  There was significant bronchodilator response suggesting hyperactive airways or bronchial asthma.  There was mild restrictive lung defect.  The lung diffusion capacity was normal.  

A November 2014 encounter summary from Med First Immediate Care and Family Practice notes that the Veteran was seen for complaint of asthma.  Reviewed medications included Advair diskus, inhale 1 puff twice a day by inhalation, and Albuterol sulfate.  It was noted that his asthma did not interfere with normal activities.  He utilized short-acting beta agonists (SABA) less than 2 days a week and had exacerbations 1 to 2 times per year.  

A December 2014 treatment report Onslow Medical Specialties reflects that the Veteran presented with complaint of asthma and difficulty breathing.  He claimed that he had a mild asthma attack a few weeks and had been taking Advair Diskhaler one puff, and used an albuterol inhaler as needed infrequently.  He denied wheezing, dry cough, productive cough, fatigue, fever, chills, chest pain, breathless at rest, hemoptysis, hoarseness and peripheral edema.  He was noted to have diagnosis of chronic cough, bronchial asthma, exertional dyspnea and resolved bronchitis.  

A December 2014 PFT study from that appointment notes that post-bronchodilator findings included FVC of 73 percent, FEV-1 of 72 percent, and FEV-1/FVC of 81 percent.  DLCO (SB) was 90 percent.  The examiner noted that there was no obstructive airway defect.  There was moderate ventilatory impairment, based on reduced FVC and FEV-1.  There was significant bronchodilator response suggesting hyperactive airways or bronchial asthma.  There was mild restrictive lung defect.  The lung diffusion capacity was normal.  

The Board also notes that he Veteran's private treatment records include a January 2015 PFT study.  There is no indication as to whether the results were from pre or post-bronchodilator studies.  The report notes FVC of 73 percent predicted, FEV-1 of 74 percent predicted, and FEV-1/FVC of 101 percent predicted.

During the Veteran's February 2015 Board hearing, the Veteran testified that he experienced difficulty with breathing and wheezing, especially during weather changes.  He noted that he had coughed up blood.  He reportedly took medications and used an inhaler.

Based on the foregoing, the Board concludes that a 30 percent rating is warranted for the Veteran's history of bronchitis.  Here, the record reflects FEV-1 findings of, at worst, 60 percent on private PFT study, consistent with a 30 percent rating under Diagnostic Code 6600 or 6602.  Moreover, the 2012 VA examiner noted that the Veteran's respiratory disability required use of daily oral bronchodilator, which is also consistent with a 30 percent rating under Diagnostic Code 6602.  The Board acknowledges that the evidence has varied with regard to PFT studies and the frequency of the Veteran's use of oral bronchodilators, but resolves all reasonable doubt in favor of the Veteran and finds that a 30 percent rating under Diagnostic Code 6602 has been more nearly approximated.  

However, the Board also finds that a rating in excess of 30 percent for the service-connected history of bronchitis is not warranted.  In so finding, the Board notes that VA examination and private pulmonary function tests do not demonstrate results falling within the prescribed ranges for a higher rating.  Nor do treatment records or examinations show monthly visits for care of exacerbations and the Veteran does not claim to have seen a doctor this frequently.  The Veteran's treatment records also do not show intermittent corticosteroid use as that term is defined in Diagnostic Code 6602, and the Veteran does not claim to have been treated with steroids for asthma at least three times per year.  The evidence also does not suggest cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, a need for outpatient oxygen therapy, or immuno-suppressive medication.  

For all the foregoing reasons, the Board finds that a 30 percent rating, but no higher is warranted for the Veteran's service-connected history of bronchitis.  In reaching this determination, the Board has considered all applicable diagnostic codes.  

C.  Both Claims

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for status post left shoulder injury with bone fracture and rotator cuff tear, lumbar strain with degenerative disc disease at L4-5, tinnitus, left knee strain, right knee strain, fracture of left index finger, degenerative disc disease of the cervical spine, right ankle sprain, left ankle sprain, deviated septum, and history of chronic bronchitis.  The Veteran's combined disability rating is 30 percent. 

Regarding the disabilities on appeal, the symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations for the low back and respiratory system, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable.    

In addition, whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities.  

The Veteran's service-connected disabilities certainly limit his ability to work.  However, this is reflected by the combined rating currently assigned.  The Veteran has limitations on his ability to lift, bend, push, pull, and run, and has difficulty breathing.  These symptoms are not outside the norm for the types of disabilities the Veteran has.  Marked interference with employment above that already accounted for by the currently assigned combined disability rating is not present.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of the disabilities on appeal, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  
















      (CONTINUED ON NEXT PAGE)
ORDER
 
The application to reopen the claim for service connection for sciatica is denied.

The application to reopen the claim for service connection for bilateral conjunctiva pinguecula with history of right cornea abrasion, claimed as bilateral eye condition with blurred vision, is denied.

Entitlement to service connection for flu type A, to include as secondary to service-connected disability, is denied.

Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative disc disease at L4-5 is denied.

A 30 percent rating for history of bronchitis is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claim for service connection is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that his sleep apnea disability first manifest in service.  While private treatment records do not reflect diagnosis of sleep apnea until years after service, he reported that he had symptoms of disordered breathing, choking in his sleep, and sleeplessness in service, which caused him to seek treatment after service.  The Board notes that service treatment records note an assessment of orthopnea-sleeping upright or with extra pillows and wheezing in January 2008.  

Moreover, on private treatment in December 2011, the Veteran presented with complaint of asthma, exertional dyspnea, and sleep problem.  The symptoms could be described as difficulty breathing, dry cough, and fatigue.  He claimed that he breathing problem began in 2007 when he developed respiratory tract infection after running in the woods during training.  He indicated that he was never the same and usually got short of breath.  

The record also includes a December 2011 polysomnogram study indicating that the Veteran presented with a past medical history of bronchial asthma.  The study report further notes the Veteran's report of severe symptoms of over 10 years duration, consisting of excessive daytime sleepiness, daytime fatigue, loud snoring during sleep, gagging/choking during sleep, difficulty falling and staying asleep, and leg jerking during sleep.  A noted co-morbid condition was bronchial asthma.

Given that the record reflects a diagnosis of sleep apnea that may have had its onset in service or may be caused or aggravated by the Veteran's service-connected bronchitis, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for sleep apnea, to include as secondary to service-connected disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

2.  After the above has been accomplished, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed sleep apnea.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea disability (1) was incurred in service or is otherwise medically related to service; (2) was caused by a service-connected disability, to specifically include bronchitis, or; (3) was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include bronchitis. 

In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service or as related to his bronchitis, and treatment records discussing a relationship between the Veteran's bronchitis and sleep apnea. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.
 
3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


